CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 1 Of 16

Trey A. Monsour Jeremy R. Johnson (Admitted Pro Hac Vice)
State Bar No. 1427'7200 Polsinelli PC

Polsinelli PC 600 3rd Avenue, 42nd Floor

2950 N. I-Iarwood, Suite 2100 New York, New York 10016

Dallas, Texas 75201 Telephone: (212) 684-0199

Telephone: (214) 397-0030 Facsimile: (212) 684-0197

Facsimile: (214) 397-0033 jeremy.johnson@polsinelli.com

tmonsour@polsinelli.com

COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

In re:
Chapter l l
sENloR CARE CENTERS, LLC, er al,,‘
Case No. 18-33967 (BJH)
Debtors.
(Jointly Administered)

 

NOTICE OF AGENDA OF MATTERS SCHEDULED
FOR HEARING ON FEBRUARY 21, 2019 AT 2:00 P.M. (CT)

MATTERS GOING FORWARD

l. Supplemental Motion of Dehtors for Entry of an Order (I) Directing Joint Administration
of Chapter ll Cases, and (II) Granting Related Relief [Docket No. 445; Filed: 1/29/2019]
Ob]`ection Deadline: February 19, 2019
Related Document§ s !:

a) Omnibus Notice of Hearing [Docket No. 451; Filed: 1/30/20]9]

Res onse s Received: lnformal comments from the United States Trustee.
Status: This matter Will go forward

2. Jackie Waldron’s Motion for Relief from Automatic Stay to Continue Litigation [Docket
No. 266; Filed: 1/7/2019]

 

l A list of the Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax
identification number. is attached hereto as Exhibit A. The Debtors’ mailing address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201.

67348737.3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 2 Of 16

Ob]`ection Deadline: January 22, 2019
Related Document§ s 1:

a) Notice of Hearing [Docket No. 281; Filed: 1/9/2019]

Response§ s t Received:

a) Debtors’ Omnibus Objection to Various lndividual Plaintiff-Litigants’
Motions for Relief from Automatic Stay to Continue Litigation [Docket
No. 414; Filed: 1/22/2019]

Status: This matter will go forward

3. David Riley’s l\/Iotion for Relief from Automatic Stay to Continue Litigation [Docket No.
268; Filed: 1/7/2019]

Objection Deadline: January 22, 2019

Related Document§ sL:

a) Notice of Hearing [Docket No. 282; Filed: 1/9/2019]

Response§ st Received:

a) Debtors’ Omnibus Objection to Various lndividual Plaintiff-Litigants’
l\/Iotions for Relief from Automatic Stay to Continue Litigation [Docket
No. 414; Filed: 1/22/2019]

M§: This matter Will go forward.

4. San Antonio North Knoll, LLC’s Motion for Relief from the Automatic Stay to Permit
Setoff Under Section 553 of the Bankruptcy Code [Docket No. 271; Filed: 1/7/2019]
Objection Deadline: January 21 , 2019
Related Document§s!:

a) Notice ofHearing [Docket No. 274; Filed: 1/8/2019]

b) Afiidavit of Nicholas S. Martinez in Support of San Antonio North Knoll,
LLC‘s Motion for Relief from the Automatic Stay to Permit Setoff Under
Section 553 ofthe Bankruptcy Code [Docket No. 286; Filed: 1/9/2019]

c) Order on Debtors’ Objection to San Antonio North Knoll, LLC’s Motion

for Relief from the Automatic Stay to Permit Setoff Under Section 553 of
the Bankruptcy Code [Docket No. 435; Entered: 1/25/2019]

67348'1'3'.".3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 3 Of 16

Responseg s[ Received:

a) Debtors’ Objection to San Antonio North Knoll, LLC’s Motion for Relief
from the Automatic Stay to Permit Setoff Under Section 553 of the
Bankruptcy Code [Docket No. 413; Filed: 1/22/2019]

Status: This matter will go forward.

5. Motion of Debtors for Interim and Final Orders (I) Authorizing Continued Use of
Existing Cash Management System, lncluding l\/laintenance of Existing Bank Accounts,
Checks, and Business Forms, and (Il) Authorizing Continuation of Existing Deposit
Practices [Docket No. 9; Filed: 12/5/2018]

Objection Deadline: February 14, 2019
Related Documentt s !:

a) Interim Order (l) Authorizing Continued Use of Existing Cash
Management System. Including Maintenance of Existing Bank Accounts,
Checks, and Business Forms, and (II) Authorizing Continuation of
Existing Deposit Practices [Docket No. 72; Entered: 12/7/2018]

b) Second Interim Order (1) Authorizing Continued Use of Existing Cash
Management Systern. Including Maintenance of Existing Bank Accounts,
Checks, and Business Forms, and (Il) Authorizing Continuation of
Existing Deposit Practices [Docket No. 230; Entered: 12/31/2018]

c) Third Interim Order (I) Authorizing Continued Use of Existing Cash
Management System. Including Maintenance of Existing Bank Accounts,
Checks, and Business Forms, and (ll) Authorizing Continuation of
Existing Deposit Practices [Docket No. 384; Entered: 1/18/2019]

Response§ 51 Received:

a) United States Trustee’s Omnibus Response to Employment Applications,
Cash Management Motion, Fee Procedures Motion, and Ordinary Course
Professionals Motion [Docket No. 337; Filed: 1/11/2019]

Status; This matter will go forward

6. Application of Debtors for Entry of an Order Authorizing the Employment and Retention
of H2C Analytics, LLC as lnvestment Banker Nunc Pro Tunc to the Effective Date
[Docket No. 253; Filed: 1/4/2019]

Objection Deadline: January 28, 2019

6734873'.".3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 4 Of 16

Related Document§s }:
a) Notice of Hearing [Docket No. 264; Filed: 1/7/2019]
Res onse s Received: lnformal comments from the United States Trustee and
Committee
mg This matter will go forward

7. Application of Debtors for Authority to Employ and Retain Gray Robinson, P.A. as
Special Counsel to the lndependent Board of Directors of Senior Care Centers, LLC
Nunc Pro Tunc to the Petition Date [Docket No. 173; Filed: 12/21/2018]

Ob]`ection Deadline: January 11, 2019
Related Document§ sL:

a) Omnibus Notice of Hearing [Docket No. 194; Filed: 12/21/2018]

Res onse s Received:

a) United States Trustee’s Omnibus Response to Employment Applications,
Cash Management Motion, Fee Procedures Motion, and Ordinary Course
Professionals Motion [Docket No. 337; Filed: 1/11/2019]

Status: This matter will go forward

8. Application of Debtors for an Order (I) Authorizing the Continued Employment and
Retention of BDO USA, lnc. to Provide a Chief Executive Office, Chief Financial
Offlcer, and Additional Personnel, and (ll) Designating Dr. David Friend as Chief
Executive Offlcer and Venson Wallin as Chief Financial Offrcer Nunc Pro Tunc to the
Petition Date [Docket No. 186; Filed: 12/21/2018]

Objection Deadline: January ll, 2019
Related Document§s !:

a) Omnibus Notice of Hearing [Docket No. 194; Filed: 12/21/2018]

Response§ 51 Received:

a) United States Trustee’s Omnibus Response to Employment Applications,
Cash Management Motion, Fee Procedures Motion, and Ordinary Course
Professionals Motion [Docket No. 337; Filed: 1/11/2019]

b) Informal comments from the Official Committee of Unsecured Creditors

Status: This matter will go forward

4

67348?37.3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 5 Of 16

10.

11.

Application of Debtors for an Order (l) Authorizing the Employment and Retention of
Newbridge Management, LLC to Provide a Chief Restructuring Officer and Additional
Personnel, and (II) Designating Kevin O'Halloran as Chief Restructuring Officer Nunc
Pro Tunc to the Petition Date [Docket No. 172; Filed: 12/21/2018]

Objection Deadline: January 11, 2019
Related Document§ s L:

a) Omnibus Notice of Hearing [Docket No. 194; Filed: 12/21/2018]

Response§ st Received:

a) United States Trustee’s Omnibus Response to Employment Applications,
Cash Management Motion, Fee Procedures Motion, and Ordinary Course
Professionals l\/Iotion [Docket No. 337; Filed: 1/1 1/2019]

b) lnformal comments from the Ofiicial Committee of Unsecured Creditors
Status: This matter will go forward

Motion of Debtors for Entry of an Order Authorizing the Debtors to File Certain
Sensitive Financial Information Under Seal [Docket No. 419; Filed: 1/23/2019]

Objection Deadline: February 14, 2019

Related Document( s 1:

a) Notice of Hearing [Docket No. 443; Filed: 1/29/2019]

Res}gonse§ s1 Received: None.

Status: This matter will go forward

Third Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to Reject
Certain Unexpired Leases and Executory Contracts, and (Il) Granting Certain Related
Relief [Docket No. 448; Filed: 1/29/2019]

Ob]`ection Deadline: February 19, 2019
Related Document§s):

a) Omnibus Notice of Hearing [Docket No. 451; Filed: 1/30/2019]

b) Supplemental Exhibit to the Debtors' Third Omnibus l\/Iotion for Entry of
an Order (l) Authorizing the Debtors to Reject Certain Unexpired Leases
and Executory Contracts, and (ll) Granting Certain Related Relief [Docket
No. 472; Filed: 2/6/2019]

673487'3 7.3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 6 Of 16

Responsej sp Received:

a) Limited Objection of GLS Hospice Properties, LLC to Third Omnibus
Motion for Entry of an Order (I) Authorizing the Debtors to Reject Certain
Unexpired Leases and Executory Contracts, and (II) Granting Certain
Related Relief [Docket No. 503; Filed: 2/13/2019]

b) Response and Limited Objection of 1717 West 6th Street (TX), LLC to
Debtors’ Third Omnibus Motion (l) Authorizing the Debtors to Reject

Certain Unexpired Leases and Executory Contracts, and (II) Granting
Certain Related Relief [Docket No. 504; Filed: 2/13/2019]

c) Response and Objection of Saddleback Sundance, LLC and Saddlehack
Park Valley, LLC to Third Omnibus Motion for Entry of an Order (l)
Authorizing the Debtors to Reject Certain Unexpired Leases and
Executory Contracts, and (II) Granting Certain Related Relief [Docket No.
505; Filed: 2/13/2019]

d) BBA Heath Realty, LLC’s Response to Third Omnibus Motion for Entry
of an Order (I) Authorizing the Debtors to Reject Certain Unexpired
Leases, and (II) Granting Related Relief [Docket No. 532; Filed
2/19/2019]

e) OLP Wyorning Springs, LLP’s Response to Debtors’ Third Omnibus
l\/lotion to Reject Certain Unexpired Leases and Executory Contracts
[Docket No. 533; Filed 2/19/2019]

f) Round Rock Business Park, L.P., d/b/a ParkWest Corporate Centers’s
Response to Debtors’ Third Omnibus l\/Iotion to Reject Certain Unexpired
Leases and Executory Contracts [Docket No. 534; Filed 2/19/2019]

g) Debtors’ Omnibus Response to Various Objections to the Debtors’ Third
Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to
Reject Unexpired Leases and Executory Contracts, and (Il) Granting
Certain Related Relief [Docket No. 538; Filed 2/20/2019]

Status: This matter will go forward

12. Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
Collateral, (II), Granting Adequate Protection, (lll) Modifying the Autornatic Stay, (IV)
Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 24; Filed:
12/5/2018]

Objection Deadline: February 4, 2019

67348737.3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 7 Of 16

Related Document§s[:

a) Findings of Fact and Conclnsions of Law Regarding the Interim Order (I)
Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection,
(III) Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
Granting Related Relief [Docket No. 74; Entered: 12/7/2018]

b) Interim Order (I) Authorizing the Use of Cash Collateral, (II) Granting
Adequate Protection, (lll) Modifying the Automatic Stay, (IV) Setting a
Final Hearing, and (V) Granting Related Relief [Docket No. 75; Entered:
12/7/2018] `

c) Preliminary Omnibus Reply in Support of the Motion of Debtors for Entry
of Interim and Final Orders (I) Authorizing the Use of Cash Collateral,
(II), Granting Adequate Protection, (lII) Modifying the Automatic Stay,
(IV) Setting a Final Hearing, and (V) Granting Related Relief [Docket No.
199; Filed: 12/26/2018]

d) Debtors’ l\/Iemorandum of Law Regarding the Debtors’ Obligation to Pay
Rent for Nursing Home Leases Subject to a Pending Rejection Motion
[Docket No. 321', Filed: 1/10/2019]

e) Second Interim Order (I) Authorizing the Use of Cash Collateral, (li)
Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 431;
Entered: 1/24/2019]

ij Revised Budget [Docket No. 351; Filed: 1/14/2019]
Res onse s Received:

a) Objection of TeXas Ad Valorem Taxing Jurisdictions to Debtors’ Motion
for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
Collateral, (II), Granting Adequate Protection, (III) Modifying the
Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
Relief[Docket No. 117; Filed: 12/12/2018]

b) Texas Health and Human Services Commission’s Limited Objection to
motion of Debtors for Entry of Interim and Final Orders (l) Authorizing
the Use of Cash Collateral, (Il), Granting Adequate Protection, (III)
Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
Granting Related Relief [Docket No. 142; Filed: 12/17/2018]

c) Limited Objection of San Antonio North Knoll, LLC to the Use of Cash
Collateral [Docket No. 146; Filed: 12/19/2018]

67348'737.3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 8 Of 16

67348737.3

d)

s)

h)

j)

k)

1)

Response of HC Hill Country Associates, Ltd., H-C Associates, Ltd., HC-
RW Associates Ltd., Hidalgo Healthcare Realty, LLC, and Socorro Health
Realty, LLC to Motion of Debtors for Entry of Interim and Final Orders
([) Authorizing the Use of Cash Collateral, (Il), Granting Adequate
Protection, (III) Modifying the Automatic Stay, (IV) Setting a Final
Hearing, and (V) Granting Related Relief [Docket No. 148; Filed:
12/19/2018]

CCP Landlords’ Reservation of Rights and Limited Obj ection to Debtors’
Motion to Use Cash Collateral [Docket No. 149; Filed: 12/19/2018]

Objection of OLP Wyoming Springs, LLC to (I) Motion for Entry of
Order Authorizing Payment of Prepetition Taxes and Fees; and (II)
Motion for Entry of Interim and Final Orders Authorizing the Use of Cash
Collateral [Docket No. 151; Filed: 12/19/2018]

Limited Objection of Atlas Dental Managernent, LLC to Motion of
Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of
Cash Collateral, (II), Granting Adequate Protection, (III) Modifying the
Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
Relief[Docket No. 152; Filed: 12/19/2018]

TXMS Real Estate lnvestrnents, lnc.’s Objection to Debtors’ Motion for
Entry of Interim and Final Orders (1) Authorizing the Use of Cash
Collateral, (II), Granting Adequate Protection, (III) Modifying the
Automatic Stay, (lV) Setting a Final Hearing, and (V) Granting Related
Relief[Docket No. 153; Filed: 12/19/2018]

Objection of Pharl\/[erica Long Term-Care, LLC d/b/a Pharl\/Ierica to
Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing
the Use of Cash Collateral, (ll), Granting Adequate Protection, (Ill)
Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
Granting Related Relief [Docket No. 154; Filed: 12/19/2018]

Limited Objection of KeyBank National Association to Motion of Debtors
for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
Collateral, (ll), Granting Adequate Protection, (Ill) Modifying the
Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
Relief[Docket No. 155; Filed: 12/19/2018]

The United States of America’s Limited Objection to Debtors’ l\/lotion for
Entry of Interim and Final Order Authorizing Use of Cash Collateral
[Docket No. 157; Filed: 12/19/2018]

Tax Authorities’ Objection to Interim Order (I) Authorizing the Use of
Cash Collateral, (Il) Granting Adequate Protection, (III) Modifying the

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 9 Of 16

Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
Relief[Docket No. 158;Fi1ed: 12/19/2018]

rn) Granite Landlords’ Limited Objection and Limited Joinder in KeyBank
National Association’s Limited Objection to Motion of Debtors for Entry
of Interim and Final Orders (I) Authorizing the Use of Cash Collateral,
(ll), Granting Adequate Protection, (III) Modifying the Automatic Stay,
(IV) Setting a Final Hearing, and (V) Granting Related Relief [Docket No.
174;Fi1ed: 12/21/2018]

n) Objection of the Official Committee of Unsecured Creditors to the Motion
of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use
of Cash Collateral, (II), Granting Adequate Protection, (III) l\/Iodifying the
Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
Relief[Docket No. 187; Filed: 12/21/2018]

o) CCP Landlords’ First Amended Objection to Debtors’ l\/lotion to Use Cash
Collateral [Docket No. 189; Filed: 12/21/2018]

p) Brief in Support of Objection of Pharl\/Ierica Long Term-Care, LLC d/b/a
PharMerica to Motion of Debtors for Entry of Interim and Final Orders (I)
Authorizing the Use of Cash Collateral, (II), Granting Adequate
Protection, (III) Modifying the Automatic Stay, (IV) Setting a Final
Hearing, and (V) Granting Related Relief [Docket No. 205; Filed:
12/26/2018]

q) Limited Objection of Love Funding Corporation to Motion of Debtors for
Entry of Interim and Final Orders (I) Authorizing the Use of Cash
Collateral, (II), Granting Adequate Protection, (lII) Modifying the
Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
Relief[Docket No. 270; Filed: 1/7/2019]

r) Limited Objection of Onsite Dentists of Texas to Debtors’ Entry of
Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II)
Granting Adequate Protection', (III) l\/Iodifying the Automatic Stay; (IV)
Setting a Final Hearing; and (V) Granting Related Relief [Docket No. 293',
Filed: 1/9/2019]

s) CCP Landlords’ Memorandum of Law in Support of Debtors’ Obligations
to Timely Pay Post-Petition Rental Obligations [Docket No. 302; Filed:
1/10/2019]

t) HC Hill Country Associates, Ltd., H-C Associates, Ltd., HC-RW
Associates Ltd., Hidalgo Healthcare Realty, LLC, and Socorro Health
Realty, LLC’s Memorandum of Law in Support of Response to Motion of
Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of

67348737.3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 10 Of 16

Cash Collateral, (Il) Granting Adequate Protection, (III) l\/lodifying the
Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
Relief [Docket No. 307; Filed: 1/10/2019]

u) OLP Wyoming Springs, LLC’s Supplernental Brief in Support of
Objection to (I) Taxes Motion and (II) Cash Collateral Motion [Docket
No. 312; Filed: 1/10/2019]

v) Cedar Park Healthcare, LLC’s Hearing Brief Regarding Debtors’ Post-
Petition Lease Obligations Pending Rejection and Transition of Operations
[Docket No. 313; Filed: 1/10/2019]

w) TXMS Real Estate Investments, Inc.’s Surreply Brief in Support of Its
Objection to Debtors Motion of Debtors for Entry of Interim and Final
Orders (I) Authorizing the Use of Cash Collateral, (II) Granting Adequate
Protecting, (lII) Modifying the Automatic Stay, (IV) Setting a Final
Hearing, and (V) Granting Related Relief [Docket No. 314; Filed:
1/10/2019]

X) Brief in Support of Granite Landlords’ Limited Objection and Limited
Joinder in KeyBank National Association’s Limited Objection to Motion
of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use
of Cash Collateral, (Il) Granting Adequate Protecting, (III) Modifying the
Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
Relief[Docket No. 315; Filed: 1/10/2019]

y) Limited Objection of Berkadia Commercial l\/lortgage LLC to Motion of
Debtors for Entry of Interim and Final Order (I) Authorizing the Use of
Cash Collateral, (ll) Granting Adequate Protection, (III) Modifying the
Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
Relief[Docket No. 320; Filed: 1/10/2019]

z) G Debtors’ Brief in Opposition Regarding the Debtors’ Obligation to Pay
Rent for Nursing Home Leases Subject to a Pending Rejection Motion
[Docket No. 324; Filed: 1/10/2019]

aa) Limited Objection of Texas Nursing Home Managernent Soiutions, LLC
to Debtors’ Entry of Interim and Final Orders (I) Authorizing the Use of
Cash Collateral; (II) Granting Adequate Protection; (III) Modifying the
Automatic Stay; (IV) Setting a Final Hearing; and (V) Granting Related
Relief [Docket No. 344; Filed: 1/12/2019}

bb) Texas Health and Human Services Commission’s Supplemental Limited
Objection to Motion of Debtors for Entry of Interim and Final Orders (I)
Authorizing the Use of Cash Collateral; (lI) Granting Adequate
Protection; (Ill) Modifying the Automatic Stay; (IV) Setting a Final

10

67348737.3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 11 Of 16

Hearing', and (V) Granting Related Relief [Docket No. 370; Filed:
1/16/2019]

cc) Cedar Park Healthcare, LLC’s Response to Motion of Debtors for Entry of
Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II)
Granting Adequate Protection; (lll) Modifying the Automatic Stay; (IV)
Setting a Final Hearing; and (V) Granting Related Relief [Docket No. 499;
Filed: 2/13/2019]

dd) POTA JV, LLC’s Limited Objection to Motion of Debtors for Entry of
Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (Il)
Granting Adequate Protection; (lll) l\/Iodifying the Automatic Stay; (IV)
Setting a Final Hearing; and (`V) Granting Related Relief [Docket No. 531',
Filed: 2/19/2019]

Status: This matter will go forward

13. l\/Iotion to Reject Certain “Granite” Leases Nunc Pro Tunc [Docket No. 211; Filed:
12/27/2018]

Objection Deadline: January 17, 2019
Related Document§ s !:

a) Notice of Hearing [Docket No. 220; Filed: 12/28/2018]

b) Supplement to Motion to Reject Certain "Granite" Leases Nunc Pm Tunc
[Docket No. 469; Filed: 2/5/2019]

c) Amended Notice of Hearing [Docket No. 487; Filed: 2/11/2019]
Res onse s Received:

a) Granite Landlords’ Objection to Motion to Reject Certain “Granite”
Leases Nunc Pro szc [Docket No. 397; Filed: 1/18/2019]

b) The United States of America’s Limited Objection and Reservation of
Rights with Respect to the Debtors’ Lease Rejeotion Motions [Docket No.
407; Filed: 1/21/2019]

Status: This matter will go forward

14. Motion to Approve Agreements for (I) Use of Cash Collateral, (Il) Granting Adequate
Protection Between Certain Senior Care Centers Debtors and KeyBank N.A., (lll)
Modifying the Automatic Stay and (IV) Granting Relief Related to Use of KeyBank
N.A.’s Cash Collateral Pursuant to Rule 4001(d)(1)(A)(i), (iii) and (iv) [Docket No. 476;
Filed: 2/6/2019]

l 1
67348737.3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 12 Of 16

Objection Deadline: February 20, 2019

Related Document§s}:

a) Notice of Hearing [Docket No. 481; Filed: 2/7/2019]

Responseg s[ Received: None.

Status: This matter will go forward
15. Application Pursuant to Fed. R. Bankr. P. 2014(a) for Order Under Section 1103 of the
Bankruptcy Code Authorizing the Employment and Retention of FTI Consulting, Inc. as
Financial Advisor to the Offlcial Committee of Unsecured Creditors [Docket No. 330;
Filed: 1/11/2019]
Ob]`ection Deadline: February l, 2019
Related Document§s 11
a) Notice of Hearing [Docket No. 333; Filed: 1/11/2019]
Responseg s) Received: None.
Status: This matter will go forward
Dated: February 20, 2019 Respectfully submitted,

Dallas, Texas
POLSINELLI PC

/S/ TreVA. Monsour

Trey A. Monsour (State Bar No. 14277200)
2950 N. Harwood, Suite 2100

Dallas, Texas 75201

Telephone: (214) 397-0030

Facsimile: (214) 397-0033
tmonsour@polsinelli.com

_and_

Jeremy R. Johnson (Admitted Pro Hac Vice)
600 3rd Avenue, 42nd Floor

New Yorl<, New York 10016

Telephone: (212) 684-0199

Facsimile: (212) 684-0197
jeremy.jolnison@polsinelli.com

Counsel to the Debtors and

Debtors in Possession

12

67348'."3 7.3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 13 Of 16

EXHIBIT A

6234873?.3

CaSe 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 14 Of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Sorted Alphabetically)
# Debtor Name Case No. EIN
1. Alief SCC LLC 18-33987 0523
2. Bandera SCC LLC 18-33989 0617
3. Baytown SCC LLC 18-33992 0778
4. Beltline SCC LLC 18-33996 7264
5. Booker SCC LLC 18-33999 0967
6. Bossier SCC LLC 18-34003 2017
7. Bradford SCC LLC 18-34004 9535
8. Brinker SCC LLC 18-34005 73 04
9. Brownwood SCC LLC 18-33968 0677
10. Capitol SCC LLC 18~34006 1750
11. CapWest-Texas LLC 18-34008 4897
12. Cedar Bayou SCC LLC 18-34010 8889
13. Clear Brook SCC LLC 18-34012 1877
14. Colonia1 SCC LLC 18-34014 4385
15. Community SCC LLC 18-33969 7951
16. Corpus Christi SCC LLC 18-34016 9807
17. Crestwood SCC LLC 18-34017 7349
18. Crowley SCC LLC 18-33970 6697
19. CTLTC Real Estate, LLC 18-34018 0202
20. Fairpark SCC LLC 18-34020 7381
21. Gamble Hospice Care Central LLC 18-34022 6688
22. Gamble Hospice Care Northeast LLC 18-34025 6661
23. Gamble Hospice Care N`orthwest LLC 18-34027 2044
24. Gamble Hospice Care of Cenla LLC 18-34029 4510
25. Green Oaks SCC LLC 18-33971 7218
26. Harbor Lakes SCC LLC 18-33972 7299
27. Harden HUD Holdco LLC 18-34032 1502
28. Harden Non-I-IUD Holdco LLC 18-34035 3391
29. Harden Pharmacy LLC 18-34036 1995
30. Hearthstone SCC LLC 18-34037 9154
31. Hewitt SCC LLC 18-33973 7237
32. HG SCC LLC 18-34040 7415
33. Hill Country SCC LLC 18-34043 4199
34. Holland SCC LLC 18-33974 1427
35. Hunters Pond SCC LLC 18-34045 2886
36. Jacksonville SCC LLC 18-34046 4216
37. La l-lacienda SCC LLC 18-34049 1074
38. Lakepointe SCC LLC 18~34050 7457
39. Major Timbers LLC 18-34052 7477
40. Marlandwood East SCC LLC 18-34054 1871
41. Marlandwood West SCC LLC 18-34058 2192

 

 

 

 

 

 

67348737.3

Case 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 15 Of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Debtor Name Case No. EIN
42. Meadow Creek SCC LLC 18-34064 9278
43. Midland SCC LLC 18-34065 4231
44. Mill Forest Road SCC LLC 18-34066 5137
45. Mission SCC LLC 18-33975 8086
46. Mullican SCC LLC 18-34067 7499
47. Mystic Park SCC LLC 18-34068 1898
48. Normandie SCC LLC 18-34069 1542
49. Onion Creek SCC LLC 18-34070 7425
50. Park Bend SCC LLC 18-34071 9410
51. Pasadena SCC LLC 18-34072 1694
52. Pecan Tree SCC LLC 18-34073 4241
53. Pecan Valley SCC LLC 18-34074 9585
54. Pleasantmanor SCC LLC 18-34075 7536
55. PM Management ~ Allen NC LLC 18-34076 4961
56. PM Management - Babcock NC LLC 18-34077 7829
57. PM Management - Cedar Park NC LLC 18-34078 1050
58. PM Management - Corpus Christi NC 11 LLC 18-34079 5231
59. PI\/l Management - Corpus Christi NC 111 LLC 18-34080 5129
60. PM Management - Corsicana NC II LLC 18-34081 9281
61. PM Management - Corsicana NC 111 LLC 18-34082 9353
62. PM Management - Corsicana NC LLC 18-34083 1333
63. PM Management ~ Denison NC LLC 18-34084 5022
64. PM Management - El Paso 1 NC LLC 18-34085 2965
65. PM Management - Fredericksburg NC LLC 18-34086 0599
66. PM Management - Frisco NC LLC 18-34087 5082
67. PM Management - Garland NC LLC 18-33979 5137
68. PM Management - Golden Triangle NC 1 LLC 18-33980 9478
69. PM Management - Golden Triangle NC 11 LLC 18-33981 9536
70. PM Management - Golden Triangle NC 111 LLC 18-33982 9597
711 PM Management - Golden Triangle NC 1V LLC 18-33983 9654
72. PM Management - Killeen l NC LLC 18-33 984 3105
73. PM Management - Killeen 11 NC LLC 18-33985 3179
74. Pl\/I Management - Killeen 111 NC LLC 18-33986 3245
75. PM Management - Lewisville NC LLC 18-33988 5296
76. PM Management - New Braunfels NC LLC 18-33990 6293
77. Pl\/l Management - Park Valley NC LLC 18-33991 7186
78. PM Management - Pflugerville AL LLC 18-33993 4007
79. Pl\/l Management - Portfolio 1X NC LLC 19-30253 1841
80. PM Management - Portfolio V NC, LLC 19-30249 2086
81. PM Management - Portfolio V1 NC LLC 19-30250 53 54
82. PM Management - Portfolio V11 NC LLC 19-30251 9728
83. PM Management - Portfolio V111 NC LLC 19-30252 3048
84. PM Management - Portland AL LLC 18-33994 5018
85. PM Management - Portland NC LLC 18-33995 4928

 

67348737.3

Case 18-33967-bjh11 DOC 540 Filed 02/20/19 Entered 02/20/19 18203:29 Page 16 Of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Debtor Name Case No. EIN
86. PM Management - Round Rock AL LLC 18-33997 5304
87. PM Management - San Antonio AL LLC 19-30254 4609
88. PM Management - San Antonio NC LLC 18-33998 1216
89. Presidential SCC LLC 18-34000 1913
90. Redoak SCC LLC 18-33976 7569
91. Riverside SCC LLC 18-34001 1889
92. Round Rock SCC LLC 18-34002 8936
93. Rowlett SCC LLC 18-34007 7606
94. Ruston SCC LLC 18-34009 0242
95. RW SCC LLC 18-34011 7631
96. Sagebrook SCC LLC 18-34013 9571
97. San Angelo SCC LLC 18-34015 4254
98. San Antonio SCC, LLC 19-30261 4923
99. SCC Edinburg LLC 18-34019 1195
100. SCC Hospice Holdco LLC 18-34021 0104
101. SCC Senior Care lnvestments LLC 18-34023 4123
102. SCC Socorro LLC 18-34024 5459
103. Senior Care Center Management 11 LLC 18-34026 1280
104. Senior Care Center Management LLC 18-34028 781 1
105. Senior Care Centers Home Health, LLC 18-34030 1931
106. Senior Care Centers LLC 18-33967 8550
107. Senior Rehab Solutions LLC 18-34031 4829
108. Senior Rehab Solutions North Louisiana LLC 18-34033 1690
109. Shreveport SCC LLC 18-34034 1659
110. Solutions 2 Wellness LLC 18-34038 4065
1 1 1. South Oaks SCC LLC 18-34039 8002
112. Springlake ALF SCC LLC 18-34041 2436
1 13. Springlake SCC LLC 18-34042 9102
114. Stallings Court SCC LLC 18-33977 73 93
1 15. Stonebridge SCC LLC 18-34044 9234
116. Stonegate SCC LLC 18-33978 3005
117. Summer Regency SCC LLC 18-34047 7782
118. TRISUN Healthcare LLC 18-34048 2497
119. Valley Grande SCC LLC 18-34051 1341
120. Vintage SCC LLC 18-34053 7710
121. West Oaks SCC LLC 18-34055 9535
122. Westem Hills SCC LLC 18-34056 1922
123. Weston Inn SCC LLC 18-34057 7871
124. Westover l-Iills SCC LLC 18-34059 3303
125. Whitesboro SCC LLC 18-34060 7745
126. Windcrest SCC LLC 18-34061 9541
127. Windmill SCC LLC 18-34062 8067
128. Wurzbach SCC LLC 18-34063 9920

 

 

 

 

67348737.3

